101: Applicant’s remarks rely mainly on the use of a machine learning algorithm for making predictions.  As discussed in the previous interview, the machine learning is claimed in a generic manner.  It is merely claimed as used for making these predictions/determinations, however, the machine learning model, itself, is not a part of the inventive concept.  Rather, it is used as a tool for performing the processes of the claimed invention.  Had an interview been conducted, Examiner may have attempted to obtain further detail regarding why Applicant thinks the alleged practical application is such and how it would get over the abstract idea related to the additional features in the claims.

103: Applicant’s argues that Wana does not use “directionality”, however, the rejection clearly points out directionality (including bolded, underlined, and emphasized material).  Applicant has not addressed these citations and explanations.  Applicant has cited large portions of Wana and emphasized some material, however, some of this material is the same as what was cited by Examiner.  Applicant follows this by merely asserting that “directionality” is not shown, therefore it is not clear how/why Applicant believes this material does not read on the claims.  Had an interview been conducted, Examiner would have sought additional explanations and clarification and provided advice on how to respond to the rejections.
Applicant remarks regarding Zhang appear to assert that Zhang and Wana both do not show the same material (including the entire independent claim).  Applicant is reminded that the combination of references and motivation should be addressed rather than a piecemeal analysis of the prior art references.
Additional remarks are drawn to the newly added claim material and therefore moot at this point.

Amendments: In regards to the new material in the amendments, Examiner planned to discuss the new material to get further detail on what the claimed invention is intended to do.  For example, specifically how the algorithm for a distance score of a “project team” is performed.  At this time, it appears to be broadly recited.  Examiner has reviewed the specification, however, due to the ,limited time for the consideration, requests that Applicant point out any specific material in the specification that explained describes this calculation.  Although it may not necessarily be read into the claims, dependent on how it is recited, this may help Examiner in understanding the intended meets and bounds of Applicant’s claimed invention.  Further consideration regarding support in the specification and scope of the new limitations will be needed.
Examiner performed some searching on the new material in the remaining consideration time.  Although no specific prior art reference was found, examiner 

/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        March 28, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629